DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 03/28/2022 was entered.
Amended claims 36-38, 40, 42, 46-48, 52 and 55-56 are pending in the present application.
Applicants elected previously the invention of Group VII, which is drawn to a method of generating a livestock animal with no functional spermatogonial cells.
Applicants also elected previously the following species: (a) the edited chromosomal sequence comprises no exogenously introduced sequence; (b) pigs; (c) SEQ ID NO: 164 from NANOS pig 1-1; and (d) CRISPR.  Additionally, in light of the prior art applied previously, the elected CRISPR/Cas9 species was examined together with the TALEN and zinc finger nuclease species.
In light of currently amended claims and prior art, all previously withdrawn species were rejoined and examined together with the above elected species.
Therefore, amended claims 36-40, 42, 46-48, 52 and 55-56 are examined on the merits herein.

Response to Amendment
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn upon further consideration and in light of Applicant’s currently amended independent claim 36, coupled with Applicant’s arguments set forth in the Amendment dated 03/28/2022 (pages 6-10).

Claim Objections
Claim 52 is objected to because SEQ ID Nos. 165, 182 and 183 are identical species (the same 39-nucleotide sequence), and SEQ ID Nos. 45 and 52 are also identical species (the same 60-nucleotide sequence) that are listed in the Markush group.  Please check your sequence listing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 36-38, 40, 42, 46-48 and 55-56 are still rejected under 35 U.S.C. 103 as being unpatentable over Fahrenkrug et al (US 2014/0359796) in view of Tsuda et al (Science 301:1239-1241, 2003; IDS) for the same reasons already set forth in the Office Action dated 10/29/2021 (pages 8-13).  The same rejection is restated below.
The instant claims are directed to a method of generating a porcine animal or a progeny thereof with no functional spermatogonial cells comprising the steps recited in currently amended claim 36, including producing a homozygous male porcine animal with a bi-allelic loss-of-function NANOS2 knockout that the NANOS2 protein function is eliminated via genetically modifying a porcine embryo but the homozygous male pig retains functional Sertoli cells in its testis that supports development of viable sperm.
With respect to the elected species, Fahrenkrug et al already disclosed at least a method of making a genetically sterile livestock animal (e.g., swine, sheep, cattle, horse), which animal comprises a genetic modification to disrupt a target gene selectively involved in gametogenesis, and the disruption of the target gene (heterozygous or homozygous disruption) prevents formation of functional gametes of the animal (see at least Abstract; Summary and particularly paragraphs 5-7, 10-11, 35, 38, 43, 45, 53-54, 58, 63, 66-75, 91, 95; Examples 8 and 11-12; Fig. 1).  The method comprises the steps of:  introducing into a livestock cell or a livestock embryo an agent (e.g., TALENs, Cas9/CRISPR nuclease, ZFNs) that specifically binds to a chromosomal target site of the cell and causes a double-stranded DNA break to disrupt a gene to selectively disrupt gametogenesis (e.g., TEN, ADAM1a, ADAM2, ADAM3, CKs2, DAZL); cloning the cell in a surrogate mother or implanting the embryo in a surrogate mother, with the surrogate mother thereby gestating the genetically sterile animal (paragraphs 35, 45, 53-54, 58, 63, 66-75, 91, 95; Examples 8 and 11-12).  Fahrenkrug et al taught a porcine transgenic embryo can be produced via somatic cell nuclear transfer a transgenic pig cell (e.g., embryonic blastomere, fetal fibroblast, adult ear fibroblast or granulosa cell) into an enucleated oocyte (paragraph 95).  Fahrenkrug et al also stated “The genetically sterile animal is thus made into a tool for dissemination of  the donor’s genetics and mating the animal with multiple females provides for a rapid spread of desirable genetic traits” (last sentence of paragraph 35); “TALEN-mediated genome modification, as well as modification by recombinase fusion molecules, provides for a bi-allelic alteration to be accomplished in a single generation….The ability to routinely generate bi-allelic KO cells prior to SCNT is a significant advancement in large animal genetic engineering.  Bi-allelic knockout has been achieved in immortal cell lines using other processes such as ZFN and dilution cloning…Another group recently demonstrated bi-allelic KO of porcine GGTA1 using commercial ZFN reagents” (paragraph 45); and “A genetic modification made by TALENs or other tools may be, for example, chosen from the list consisting of an insertion, a deletion, insertion of an exogenous nucleic acid fragments, and a substitution…The TALEN cleaves the DNA to make a double-strand break that is then repaired, often resulting in the recreation of an indel, or incorporating sequences or polymorphisms contained in an accompanying exogenous nucleic acid that is either inserted into the chromosome or serves as a template for repair of the break with a modified sequence” (paragraph 71).  In an exemplification, Fahrenkrug et al generated successfully DAZL-KO boars lacking germ cells (Examples 11-12 and Fig. 13).
Fahrenkrug et al did not teach explicitly a method of generating a male pig with no functional spermatogonial cells by homozygously disrupting NANOS2 target gene, so that NANOS2 protein function in the produced male pig is eliminated but functional somatic Sertoli cells in its testis are retained that support development of viable sperms. 
Before the effective filing date of the present application (7/14/2014), Tsuda et al (Science 301:1239-1241, 2003; IDS) already disclosed the conserved role of nanos proteins in germ cell development, cloned and analyzed the function of nanos2 and nanos3 in mice by generating nanos2 and nanos3 knockout mice (see at least the Abstract; and Figures 1-2).  They found that nanos2 is predominantly expressed in male germ cells and the elimination of this gene results in a complete loss of spermatogonia whereas the elimination of nanos3 gene results in the complete loss of germ cells in both sexes.  Tsuda et al stated “Both heterozygous and homozygous knockout mice for either nanos2 or nanos 3 were viable and showed no apparent abnormalities.  However, the gonads of the homozygous mice showed defects, consistent with the expression patterns of nanos2 and nanos 3.  The defects in nanos2-null mice were observed only during male spermatogenesis.  The size and weight of the testes in 4-week-old null mice were reduced; the weight was about 30% of that of the wild type (Fig. 1C), and no germ cells were detected (Fig. 1, D and E).  In contrast, female gonads were morphologically and functionally normal and the homozygous female mouse was fertile… At E14.5, testicular cords were well organized even in the nanos2-null testis, and TRA104-positive germ cells were normally localized in testicular cords (Fig. 1, F and G).  However, from E15.5, some nansos2-null germ cells were localized outside of seminiferous tubules (Fig. 1, H and I) and the number of germ cells was reduced. In E18.5 testes, the number was greatly reduced (Fig. I, J and K) and no germ cells were seen after 4 weeks (Fig. 1, D and E)” (page 1240, second paragraph of first column continues to first paragraph of third column).  Based on the above disclosure, the only differences between 4-week-old nanos2-null mice and wild-type mice are the reduced size and weight of the testes and the absence of germ cells in nanos2-null male mice.  There is no apparent defect in the organization of testicular cords and/or morphology of testes in nanos2-null mice at E14.5, E16.5, E18.5 or at 4 weeks compared to wild-type mice (Fig. 1 C-K), indicating and/or suggesting that somatic cells supporting the organization of testicular cords and morphology of testes such as Sertoli cells in testes in nanos2-null male mice are still functional.  Additionally, please note that nanos2 is predominantly expressed in male germ cells (NOT Sertoli cells or other somatic cells in testes) and the elimination of this gene results in a complete loss of spermatogonia and therefore it should not have any effect on somatic cells such as Sertoli cells in the testes.  Moreover, consistent with the above reasoning with respect to Nanos2-null mice in prior art the instant specification even stated explicitly “Importantly, inactivation of Nanos 2 in mice results in loss of germ cells in male embryos only around E15.5.  Thus the germline is completely lacking at birth in male mice but testicular somatic support cell populations are functionally intact” (page 28, lines 18-21). 
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Fahrenkrug et al by also generating a sterile male pig by disrupting homozygously the target gene encoding a NANOS2 protein, and utilizing such genetically modified male pig as a tool for dissemination of a porcine donor’s genetics, in light of the teachings of Tsuda et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Tsuda et al already disclosed the conserved role of nanos proteins in germ cell development; generated successfully viable nanos2 and nanos3 knockout mice; and found that nanos2 is predominantly expressed in male germ cells and the elimination of this gene results in a complete loss of spermatogonia.  Particularly, Fahrenkrug et al already disclosed to disrupt any target gene selectively involved in gametogenesis for producing a genetically sterile livestock animal (e.g., swine, sheep, cattle, horse).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Fahrenkrug et al, and Tsuda et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Fahrenkrug et al,  and Tsuda et al as set forth above is indistinguishable from the method as claimed; including the generation of a male porcine animal with no functional spermatogonial cells by homozygously disrupting NANOS2 target gene, so that NANOS2 protein function in the produced male porcine animal is eliminated but functional somatic Sertoli cells in its testis are retained to support development of viable sperm.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
 Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 03/28/2022 (pages 10-27) along with the 1.132 Declaration of Dr. Michael D. Griswold filed on 03/28/2022 have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
A.	Once again, Applicant argued basically that the combination of Fahrenkrug and Tsuda and does not teach all elements of the present claims; does not have an apparent reason to combine the elements in the art in an attempt to arrive at the presently claimed invention due to the unpredictability in the field; and does not provide one skilled in the art with a reasonable expectation of success.  Applicant argued that the Fahrenkrug reference does not teach, suggest and/or providing guidance for the production of a pig having bi-allelic loss-of-function NANOS2 knockout that results in a pig lacking spermatogonial cells while retaining functional Sertoli cells that support development of viable sperm in its testis as presently claimed; and that the Tsuda reference fails to cure these deficiencies of the Fahrenkrug reference.  Applicant argued that like the Fahrenkrug reference, the Tsuda reference also provides no guidance or indicating regarding retention of functional Sertoli cells in its murine NANOS2 null mice because a person of ordinary skill in the art would reasonably understand that early embryonic observations of gross morphology are not informative for eventual functional capacity of the gonads which require such supportive functional Sertoli cells for sperm production in a spermagonia stem cell (SSC) transplant context.  Applicant argued that the Office action fails to provide rational underpinnings supported by concrete evidence that the Tsuda reference indicates that “somatic cells supporting the organization of testicular cords and morphology of testes such as testes such as Sertoli cells in testes in nansos2-null male mice are still functional”; and dismisses the 1.132 Declaration of Dr. Oatley filed on 07/27/2021.  Applicant further provided the 1.132 Declaration of Dr. Michael D. Griswold filed on 03/28/2022 to address various purported rationale based on erroneous assumptions of fact set forth in the previous Office Action.  Dr. Griswold made the following points: (1) the Tsuda reference does not extend further to address whether nanos2 knockout can render an animal genetically sterile while remaining capable of supporting the viability of implanted donor spermatogenic stem cells (SSC) and subsequent spermatogenesis to produce viable sperm, and before the effective filing date of the present application prior manipulations, including genetic modification, tended to result in either incomplete endogenous germ cell ablation or in co-extensive modification or outright ablation of Sertoli and other somatic cells; (2) the epithelium layers illustrated in Figure 1E of the Tsuda reference is so disrupted and altered compared to the control that it is more reasonable to assume that somatic tissue was altered in nanos 2 knockout, leading to doubts as to the integrity of somatic cell status in these knockout animals; (3) the observations of the E14.5 stage embryos are irrelevant and/or cannot be used as a basis to predict a positive feature in a mature animal; (4) the Tsuda reference simply observes that nanos2 expression was restricted in the developing gonads, and even if nanos2 expression were understood to be exclusive to germ cells and not expressed in somatic cells, a person of ordinary skill in the art would still not reasonably presume that the effects of nanos2 knockout would be isolated to germ cells; and (5) Like the Tsuda reference, the Suzuki reference mentioned in the telephonic interview dated 06/17/2021 also shows histological slices provided in Figures 2D, 5F and 5G are just uninformative as Figure 1E of the Tsuda reference because the seminiferous epithelium is disrupted and fragmented, which is a very altered state in comparison to the controls. Applicant further argued that both the Tsuda and Suzuki references addressed issues and sterility and infertility, and histological slides from 4 week old knout mice did show disruption and alteration of the epithelial layers compared to wildtype, the Examiner’s position (nanos2 knockout mice retained functional Sertoli cells because the Tsuda reference only report observed effects that were limited to loss of germ cells and reduced testis size) attempts to reconstruct the state of mind of the hypothetical person of ordinary skill based on what the references do not say with respect to the presently claimed technology.  Applicant further argued this assumption is contradicted by the cited statements (page 82, right column, second paragraph) in the Suzuki reference that acknowledges that one cannot reasonably extend any lesson from the nanos2 knockout studies to questions of spermatogenesis and by implications, to questions whether nanos2 plays a role in somatic support cell (e.g., Sertoli cells) functionality critical to spermatogenesis.
First, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Fahrenkrug reference does not have to teach homozygous knocking out nanos2 alleles in the genome of a pig.  Nor does the Tsuda reference have to teach nanos2 knockout male animal is capable of supporting the viability of implanted donor spermatogenic stem cells (SSCs) and subsequent spermatogenesis to produce viable sperm.
Second, please note that the teachings of the supporting Tsuda reference are not necessarily limited only to Fig. 1E showing a cross-section of testicular from a 4-week old nanos2 KO male mouse with intact basement membranes but completely disrupted epithelium within and starkly different to the image from a control animal in Fig. 1D according to Dr. Oatley’s Declaration filed on 07/27/2021 as well as Dr. Griswold’s Declaration filed on 03/28/2022.  It is difficult on the basis of Fig. 1E (low magnification and/or only a very small cross-section of a testes of nanos2 KO male mouse with complete ablation of germ cells) and whether this is even a representative result to conclude with any confidence that the epithelium layers of testes in a 4-week old nanos2 KO male mouse are completely disrupted.  Certainly, Tsuda et al did not make such observation but simply stated “The size and weight of the testes in 4-week-old null mice were reduced; the weight was about 30% of that of the wild type (Fig. 1C), and no germ cells were detected (Fig. 1, D and E)” (page 1240, middle col., second paragraph).  Although Tsuda et al did not assess the presence of Sertoli cells using specific molecular markers in Fig. 1E and Dr. Oatley could also not determine whether Sertoli cells are definitely present in Fig. 1E based on his experiences, an ordinary skill in the art would still be able to infer from the overall teachings of the Tsuda reference to expect that somatic cells such as Sertoli cells in testes of 4-week old nanos2-null male mice remain intact and functional due to restricted expression of NANOS2 in developing gonads and limited phenotypic changes displayed by the nanos2-knockout male animal.  This is evident by the explicit statements “Importantly, inactivation of Nanos 2 in mice results in loss of germ cells in male embryos only around E15.5.  Thus the germline is completely lacking at birth in male mice but testicular somatic support cell populations are functionally intact” (page 28, lines 18-21) that are made of record by Applicant in the specification.  Moreover, in the post-filing peer-reviewed publication of Park et al (Scientific Reports 7:40176; DOI:10.1038/srep40176, 9 pages, 2017), Applicant once again stated clearly “In mice, impaired formation or survival of prospermatogonia leads to a loss of germline prior to establishment of the spermatogenic lineage but seminiferous tubules remain intact.10,11” (bridging sentence between pages 1-2), with 10 and 11 refer specifically to the same Tsuda et al (Science 301:1239-1241, 2003; IDS) and the Suzuki et al (Development 134:77-83, 2007; IDS).  Thus, before the effective filing date of the present application based on the disclosure of the Tsuda reference an ordinary skilled artisan would recognize that somatic cells such as Sertoli cells in testes of 4-week old nanos2-null male mice remain intact and functional.  Accordingly, the combined teachings of Fahrenkrug and Tsuda as set forth in the above 103 rejection meet every limitation of the instant claims and nothing is “unexpected/surprising” regarding to the issue that a knockout of NANOS2 in livestock animals, such as nanos2-knockout male pig in this instance, could also lead to simultaneous ablation of germ cells and retention of Sertoli cells.
Third, as for Applicant' s argument that the cited references do not provide any suggestion or motivation to make the combination set forth by the examiner, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appears in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."
Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the above 103 rejection for the rationale/motivation for combining the teachings of Fahrenkrug and Tsuda.
Fourth, with respect to point (1) in Dr. Griswold Declaration since the rejection was made under 35 U.S.C. 103 the Tsuda reference does not have to teach nanos2 knockout male animal is capable of supporting the viability of implanted donor spermatogenic stem cells (SSCs) and subsequent spermatogenesis to produce viable sperm.  Please note that the primary Fahrenkrug reference already taught explicitly a process of using animals that are genetically sterile to disseminate gene of a donor, as depicted in Fig. 1 below, which comprises: (i) taking spermatogonial cells and/or spermatogonial tissue from a donor having desirable genetic traits (e.g., a double muscled Belgian Blue bull donor), (ii) implanting at the seminiferous tubules of a genetically sterile male animal to allow the donor cells and tissue to reproduce to make functional sperm, and (iii) mating the animal with multiple females to create a progeny of donor animal, and thereby provide a rapid spread of desirable genetic traits (paragraph [0035]).


    PNG
    media_image1.png
    706
    500
    media_image1.png
    Greyscale

Additionally, before the effective filing date of the present application (07/14/2014) Pitman et al also reported that Dazl-KO and FancD2-KO mice and BMP15-KO sheep are animal models in which germ cells or oocytes are lost at specific stages of follicular formation or growth, leaving behind clusters of residual, but healthy somatic cells (Abstract).
Fifth, points (2)-(5) in Dr. Griswold Declaration were noted.  However, Applicant already made of record that Nanos2 knockout male mice lack germ cells at birth but testicular somatic support cell populations are functional intact as evidenced by the following statements “Importantly, inactivation of Nanos 2 in mice results in loss of germ cells in male embryos only around E15.5.  Thus the germline is completely lacking at birth in male mice but testicular somatic support cell populations are functionally intact” (page 28, lines 18-21).  Moreover, in the post-filing peer-reviewed publication of Park et al (Scientific Reports 7:40176; DOI:10.1038/srep40176, 9 pages, 2017), Applicant once again stated clearly “In mice, impaired formation or survival of prospermatogonia leads to a loss of germline prior to establishment of the spermatogenic lineage but seminiferous tubules remain intact.10,11” (bridging sentence between pages 1-2), with 10 and 11 refer specifically to the same Tsuda et al (Science 301:1239-1241, 2003; IDS) and the Suzuki et al (Development 134:77-83, 2007; IDS).  This is also an evidence that the Examiner did not attempt to reconstruct the state of mind of an ordinary skilled artisan whatsoever.
Sixth, there is also no contradiction whatsoever in these statements of the Suzuki reference “One of remaining question regarding the function of the Nanos proteins is their precise roles during spermatogenesis.  Because both Nanos 2 and Nanos 3 are required during the embryonic stages of development in the mouse, we cannot yet address this issue, but will employ conditional knockout strategies in future studies to examine this important issue”.  These statements simply refer to future studies on the precise role of Nanos 2 and Nanos 3 during spermatogenesis, but the fact remains that nanos2 expression was restricted in the developing male PGCs and the elimination of this gene results in a complete loss of spermatogonia whereas the elimination of nanos3 gene results in the complete loss of germ cells in both sexes.

B.	Applicant also argued that in an attempt to cure the deficiencies of the hypothetical combination of Fahrenkrug and Tsuda on the issue Nanos2-knockout male animal retains functional Sertoli cells that support development of viable sperm, the Office has relied on the inventor’s own findings and not summary of prior art.  Accordingly, the Office has relied on impermissible hindsight reconstruction.  Applicant also argued that since the Patent Office’s technical conclusion is incorrect as discussed above, the alleged intrinsic and extrinsic evidence relied upon by the Patent Office in Fahrenkrug and Tsuda does not “make clear that the missing descriptive matter is necessary present in the thing described in the reference, and that it would be so recognized by persons of skill in the art”.
Once again, Applicant already made of record that Nanos2 knockout male mice lack germ cells at birth but testicular somatic support cell populations are functional intact as evidenced by the following statements “Importantly, inactivation of Nanos 2 in mice results in loss of germ cells in male embryos only around E15.5. Thus the germline is completely lacking at birth in male mice but testicular somatic support cell populations are functionally intact” (page 28, lines 18-21).  Applicant’s findings in this application are not Nanos2 knockout male mice; and it is abundantly clear that these statements refer to Nanos2 knockout male mice in the prior art.  Moreover, in the post-filing peer-reviewed publication of Park et al (Scientific Reports 7:40176; DOI:10.1038/srep40176, 9 pages, 2017), Applicant once again stated clearly “In mice, impaired formation or survival of prospermatogonia leads to a loss of germline prior to establishment of the spermatogenic lineage but seminiferous tubules remain intact.10,11” (bridging sentence between pages 1-2), with 10 and 11 refer specifically to the same Tsuda et al (Science 301:1239-1241, 2003; IDS) and the Suzuki et al (Development 134:77-83, 2007; IDS).  Thus, the Examiner has not relied on impermissible hindsight.  Furthermore, before the effective filing date of the present application (07/14/2014) Pitman et al already reported that Dazl-KO and FancD2-KO mice and BMP15-KO sheep are animal models in which germ cells or oocytes are lost at specific stages of follicular formation or growth, leaving behind clusters of residual, but healthy somatic cells (Abstract).

Conclusions
No claim is allowed.
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633